Citation Nr: 0007844	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from October 1993 through 
March 1996 and a prior period of unverified service from 
March 1979 through July 1986.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).


REMAND

The veteran contends that she is entitled to service 
connection for PTSD and that she is entitled to a higher 
initial evaluation for migraine headaches.  The veteran 
argues that she is entitled to service connection for PTSD 
due to multiple service-related stressors, including claims 
of harassment and rape which resulted in pregnancy.  Based on 
the veteran's contentions, which are presumed to be credible 
for purposes of determining well groundedness, and on medical 
evidence of record linking PTSD in part to at least one of 
the claimed stressors, the Board finds the veteran's claim of 
entitlement to service connection for PTSD to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  Likewise, the veteran's allegation that her service-
connected migraine headaches are more severe than is 
reflected by her current disability evaluation, is sufficient 
to establish a well-grounded claim for an increased 
evaluation.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Therefore, based on the veteran's contention, the Board finds 
that this claim is also well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  However, a preliminary 
review of the record discloses that additional development is 
required prior to further Board review of either of the 
veteran's claims.

Entitlement to service connection for PTSD

The veteran's claim of entitlement to service connection for 
PTSD was denied by a rating decision in January 1998.  In a 
notice of disagreement (NOD) filed in January 1998, the 
veteran indicated that VA Medical Center (VAMC) records as 
well as other service records including a 1982 chaplain's 
report would substantiate her claim.  In a timely filed 
substantive appeal received in April 1998, the veteran not 
only requested a local hearing before a hearing officer, but 
she also submitted the names of individuals from whom 
credible supporting evidence of the actual occurrence of her 
rape and resulting pregnancy and harassment at Ft. Leonard 
could be obtained, including her former supervisor, chaplain, 
a counselor and fellow service persons.  Specifically, the 
veteran indicated that she spoke with her supervisor, 
Sergeant First Class Larry Loper in January 1982 regarding 
her rape and harassment and that he spoke to others on her 
behalf and suggested counseling.  The veteran also stated 
that she discussed her problems with Chaplain Thomas E. 
Patterson at Ft. Leonard Wood.  Additionally, the veteran 
discussed her harassment and rumors regarding the same with 
SP4 Gisel Muller (maiden name Gisel Thomas).  In 1995, the 
veteran discussed her rape with Captain Nathan Keller, a 
counselor at Ft. Leonard Wood, and the veteran also told 
Roger Kromp Hardt about being harassed.  The record already 
contains numerous statements from the veteran regarding the 
circumstances of her rape and harassment occurring during her 
assignment to Ft. Leonard Wood, Missouri from January 1980-
November 1983.  The veteran also submitted statements from 
her mother and her sister in March 1997 which substantiate 
the veteran's claims regarding harassment and rape.  The 
claims file contains copies of some of the veteran's 
personnel records dated April 1995 through January 1997, but 
a copy of the chaplain's report has not been associated with 
the file.   

Service connection may be established by affirmatively 
showing inception of a disability in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (1999).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
stressor actually occurred, and competent medical evidence 
linking current PTSD symptomatology to the claimed in service 
stressor.  38 C.F.R. § 3.304(f).

With regard to non-combat stressors, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor; nor can credible supporting 
evidence of the actual occurrence of an in-service stressor 
consist solely of after- the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). The VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, Change 
74, 5.14(c)(2) (1999) provides an extensive list of 
alternative sources from which credible supporting evidence 
may be obtained in cases in which the claim is based upon 
personal assault.  This list includes statements from a 
chaplain or clergy and fellow service persons.  The manual 
also provides that alternative evidence must be sought in 
such cases because assault is an extremely personal and 
sensitive issue that one might be hesitant to report 
officially and evidence of the occurrence might be difficult 
to obtain.  M21-1, Part III, Change 74, 5.14(c)(2).

In this case, the veteran's service medical records do not 
confirm that the alleged stressors actually occurred.  
However, possibly pertinent service personnel records have 
not been obtained and although the veteran had been given the 
opportunity by the RO to provide alternative forms of 
evidence to verify her allegations as is mandated by M21-1, 
such evidence has not been associated with the claims file.  
In a November 1998 statement, the veteran indicated that she 
was in the process of obtaining additional evidence to 
support her claim of entitlement to service connection for 
PTSD.  However, it is not apparent from the record that a 
search was made for a complete copy of the veteran's service 
personnel records or that an attempt was made to obtain a 
copy of the 1982 chaplain's report.  Based on the veteran's 
statements, and in light of the requirements of M21-1, the 
Board concludes that this claim is remanded to the RO for the 
following purposes: to obtain military related records to 
include the veteran's in-service performance evaluations and 
other service administrative records including the chaplain's 
report; and to provide the veteran another opportunity to 
submit alternative forms of evidence to support her 
allegations, including statements from any or all of the 
aforementioned confidants.

Hearing request

The Board also notes that in her substantive appeal received 
in April 1998, the veteran requested that she be scheduled 
for a hearing before a local hearing officer.  By letter 
dated August 1998, the veteran was notified that a hearing 
had been scheduled for September 14, 1998 at the St. Louis, 
Missouri RO.  A notation in the claims file indicates that 
the veteran requested that the hearing be postponed and the 
hearing was rescheduled for November 10, 1998.  Subsequently, 
in a VA Form 21-4138 dated November 10, 1998, the veteran 
again requested that the hearing be postponed as she was 
scheduled for a follow-up examination in Michigan for 
migraine headaches, hypertension and an enlarged heart.  The 
veteran further indicated that she was in the process of 
obtaining additional evidence to support her claim of 
entitlement to service connection for PTSD.  The claims file 
does not reflect whether the veteran's request to have her 
hearing postponed was granted, nor does the claims file 
indicate that the veteran's hearing has been rescheduled.  In 
her November 1998 statement, the veteran requested that her 
hearing be postponed so that she could obtain additional 
evidence to support both of the claims currently on appeal.  
As such, the Board concludes that the veteran is entitled to 
have her hearing rescheduled. 

Entitlement to an initial disability evaluation in excess of 
10 percent for migraine headaches

By rating decision dated January 1998, the RO granted the 
veteran service connection and a 10 percent disability 
evaluation for migraine headaches.  The veteran contends that 
she is entitled to a higher initial disability evaluation for 
this disability.  A review of the claims file reveals that 
the veteran was last afforded a VA examination to determine 
the severity of her migraine headaches in December 1997.  
While this matter is in remand status, the veteran should be 
afforded an examination for evaluation of the current level 
of disability attributable to her migraine headaches.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file any outstanding 
treatment records that are pertinent to 
either of the veteran's claims.

2.  The RO should request the veteran to 
provide a comprehensive, detailed 
statement regarding all potential 
alternative sources of supporting 
evidence of the alleged in-service 
stressors for her claim of entitlement to 
service connection for PTSD, including 
the full names of individuals involved, 
and the full names and, if possible, 
addresses of the individuals to whom she 
spoke about the incidents.  The RO should 
inform the veteran of all possible 
sources of alternative evidence, 
including those listed in M21-1, part 
III, Change 74, 5.14(c)(4)(a).  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that absent specificity an 
adequate search for verifying information 
cannot be conducted.

3.  Thereafter, the RO should assist the 
veteran in obtaining any records or 
documentation not already associated with 
the file including supporting evidence 
from alternative sources identified by 
her to include statements from the 
confidants named in this decision and a 
copy of the 1982 chaplain's report, and 
if necessary, to include documentation 
from the appropriate custodian of 
military records should the information 
provided by the veteran indicate the need 
for such a request.

4.  The RO should request copies of the 
veteran's service 
personnel/administrative records 
including in-service performance 
evaluations from the National Personnel 
Records Center (NPRC) and/or the 
appropriate service department.  The RO 
should also request any relevant base 
records from the appropriate source 
relating to on-base incidents or 
complaints, or other information relevant 
to the veteran's claims to include any 
logged in complaints or preliminary 
military action related to the claimed 
incidents during the veteran's period of 
active service.

5.  The veteran should be scheduled for a 
hearing before the RO.  The veteran and 
her representative should be notified in 
writing of the date, time and place of 
such a hearing and the claims file should 
be documented to reflect such 
notification.

6.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
If indicated, the RO should seek review 
by a medical professional of records 
indicating any change in behavior or 
performance subsequent to the alleged 
incidents and obtain an opinion as to the 
clinical significance, if any, of such 
evidenced changes.  In reaching a 
determination as to stressor 
verification, the RO should address any 
credibility questions raised by the 
record.

7.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of her migraine 
headaches.  The examiner should review 
all pertinent records in the veteran's 
claims file and a copy of this REMAND.  
All indicated studies and testing, if 
deemed appropriate by the examiner, 
should be performed.  The examiner should 
offer an opinion regarding the degree of 
functional impairment, if any, caused by 
migraine headaches.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R. § 4.130, Diagnostic Code 8100).  
The examiner should also comment on the 
impact that the veteran's migraines have 
on her ordinary activity and her ability 
to obtain and maintain gainful 
employment.  The examiner should provide 
a detailed rationale for all opinions 
expressed. 

8.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD and 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
migraine headaches in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.  If any 
decision is unfavorable to the veteran, 
the RO should furnish the veteran and her 
representative a Supplemental Statement 
of the Case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

Upon completion of the aforementioned development, the claims 
file should be returned to the Board for further appellate 
review.  The purpose of the REMAND is to afford the veteran 
due process of law.  The Board intimates no opinion, 
favorable or unfavorable, as to the merits of this claim.  
The veteran has the right to submit additional evidence on 
this matter, but she is not required to act until she is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




